DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Acknowledgement is made of the remarks/amendments dated 3/23/2021.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claimed methods of making an oral soluble film are novel and non-obvious. The combined requirement of solid active particles (the vast majority of oral soluble films contain dissolved active agents), continuous stirring while depositing the mixture, with the relatively low viscosity of below 2000 cps and film forming without mechanical intervention make a contribution over the prior art. The closest prior art is considered to be Yang et al. (AU 2012261557, teachings of record, see Non-Final rejection 10/19/2020 beginning at page 4). Specifically examples M-O of Yang et al. teach oral soluble films in wells. However, as detailed by Dr. Yang’s declaration (Dr. Yang is the first named inventor of prior art AU 2012261557), the films must be cast with mechanical intervention. The Yang et al. reference only teaches casting and extrusion (both of which require mechanical intervention) and no other deposition methods. See declaration p. 6, final paragraph. The claim amendment to require that the suspension forms a film in the well without mechanical intervention distinguishes the claims from the prior art. Applicant’s arguments and the declaration of Dr. Yang are persuasive in arguing that there would be no motivation to look to the low end of the viscosity range and it is only the low end that . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 6, 24-40 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KORTNEY L. KLINKEL whose telephone number is 571-270-5239.  The examiner can normally be reached on Monday-Friday, 10am-7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 
/Kortney L. Klinkel/
Primary Examiner, Art Unit 1699